Citation Nr: 0319777	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  02-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  The propriety of the initial evaluation for diabetes 
mellitus, evaluated as 20 percent disabling from April 12, 
2001.

2.  The propriety of the initial evaluation for peripheral 
polyneuropathy, right foot, secondary to diabetes mellitus, 
evaluated as 10 percent disabling from April 12, 2001.

3.  The propriety of the initial evaluation for peripheral 
polyneuropathy, left foot, secondary to diabetes mellitus, 
evaluated as 10 percent disabling from April 12, 2001.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

The claims file shows that new claims have been raised in 
statements submitted by the veteran or his representative.  A 
January 2002 statement by the veteran amounts to a claim of 
entitlement to service connection for neurological 
complications of diabetes mellitus affecting the stomach, 
upper extremities, and head.  In the brief on appeal 
submitted in July 2003, the representative asserted 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  A TDIU 
claim raised by the veteran in an April 2002 statement was 
denied by the RO in a June 2002 rating decision, but the 
record before the Board contains no document representing a 
timely notice of disagreement with that decision.  Hence, the 
Board regards the July 2003 assertion of entitlement to a 
TDIU rating as a new claim.  The same April 2002 statement 
also contains a claim of entitlement to service connection 
for depression as a complication of diabetes mellitus.  The 
Board refers the new claims to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to substantiate his claim, and all 
relevant evidence necessary for an equitable disposition of 
the issue decided herein has been obtained.  

2.  On account of his diabetes mellitus, the veteran takes a 
hypoglycemic agent, follows a restricted diet, and must 
restrict his activity, but does not take insulin, has not 
been hospitalized (e.g., for episodes of ketoacidosis or 
hypoglycemic reactions).  He visits his diabetic care 
provider approximately once a month usually, but twice a 
month less frequently.  These facts have been shown to exist 
from April 12, 2001.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes 
mellitus have been met from April 12, 2001.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.119, Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

i.  Veterans Claims Assistance Act of 2000

The claim seeking a greater initial evaluation of diabetes 
mellitus is subject to the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), see 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002), (the VCAA), new legislation enacted on November 
9, 2000.  The VCAA contains extensive provisions potentially 
affecting the adjudication of claims for benefits pending 
before VA as of that date or filed thereafter.  See 
38 U.S.C.A. § 5107 note (Effective Date and Applicability 
Provisions).  The statute significantly heightens VA's duties 
to assist the claimant in development of evidence and to 
provide notices pertinent to the claim.  Thus, the new law 
enhances the previous rights of claimants.  

New regulations have been promulgated implementing the 
statute.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  
With certain exceptions, the new regulations are effective as 
of the November 9, 2000 date of enactment of the VCAA.  See 
66 Fed. Reg. 45,620.  

Under the VCAA, VA has a duty to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
notice from VA must indicate which evidence the claimant is 
finally responsible for obtaining and which evidence VA will 
attempt to obtain on the claimant's behalf.  Id.  Specific 
guidelines concerning the content of this notice are found in 
the implementing regulations.  See 38 C.F.R. § 3.159(b).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Quartuccio v. Principi emphasized 
the importance of the notice required by section 5103 of the 
VCAA, as did the decision of the United States Court of 
Appeals for the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).

In addition, when a claim of entitlement to a benefit is 
presented, the VCAA charges VA with a duty to assist the 
claimant with the development of evidence.

The VCAA requires VA to make reasonable efforts to obtain 
records pertinent to a claim for benefits, and if the records 
could not be secured, to so notify the claimant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  When records needed to 
decide a claim for VA benefits are in the custody of a 
federal department or agency, VA must continue to try to 
obtain them until it has been successful unless it is 
reasonably certain that they do not exist or that further 
efforts to obtain them would be futile.  38 U.S.C. A. 
§ 5103A; 38 C.F.R. § 3.159(c)(2).  The implementing 
regulation prescribes the content of the notice that VA 
should give to a claimant if it is unable to obtain records 
pertinent to the claim.  38 C.F.R. § 3.159(e).  

The VCAA also requires VA to obtain a medical examination or 
opinion when such is necessary to make a decision on a claim 
for compensation.  38 U.S.C.A. § 5103(A); see also 38 C.F.R. 
§ 3.159(c)(4).

The Board finds that VA has developed and adjudicated the 
claim for a greater initial evaluation of diabetes mellitus 
in accordance with these statutory requirements.

The RO provided the veteran with the notice required by the 
VCAA.  The veteran's representative has pointed out correctly 
in its July 2003 brief on appeal, a letter sent by the RO to 
the veteran in July 2003 did not constitute adequate notice 
under section 5103 of the VCAA because it described only 
evidence that would support a claim for service connection, 
not a claim for a greater evaluation of a service-connected 
disability.  Thus, the July 2003 letter failed to apprise the 
veteran of evidence that could support his claims.  However, 
the letter otherwise fulfilled the requirements for notices 
under section 5103.  Furthermore, at the time of the July 
2003 letter, the notice required by section 5103 of the VCAA 
had already been provided to the veteran and his 
representative.  The statement of the case, issued in April 
2002 described the type of evidence required to demonstrate 
entitlement to an evaluation for the condition in question 
that exceeded the current rating.  By referring to section 
5013 of the statute and reviewing the implementing 
regulation, the statement of the case apprised the veteran of 
his and VA's respective responsibilities under the new law 
for securing this evidence and informed him that this 
evidence could be submitted within one year.  See Disabled 
American Veterans, 327 F.3d at 1353-54. 

The RO obtained the veteran's service medical records.  In 
the VA Form 21-526, Application for Compensation, that he 
filed in April 2001, the veteran did not identify other 
medical records that he considered relevant to the claims.  
Later, his representative submitted pertinent private medical 
records and reports.
 
Under these circumstances, VA has no unfulfilled duty to seek 
records pertinent to the claim.  Under the VCAA, the duty to 
obtain documentary evidence applies when the claimant, after 
being requested to do so by VA, "adequately identifies [such 
records] to the Secretary and authorizes the Secretary to 
obtain" them.  38 U.S.C.A. § 5103A(b).  

VA had a duty in this case under the VCAA to afford the 
veteran a medical examination in connection with the claim.  
VA carried out this duty.  A VA medical examination for 
diabetes mellitus was performed in September 2002.  This 
examination produced findings needed to decide the claim.

Thus, the veteran has received the notice and assistance 
called for by the VCAA in connection with his claim for a 
greater initial evaluation for diabetes mellitus.  Therefore, 
the Board will decide the claim on the basis of the record as 
it now stands on appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).

b.  Rating

i.  Background

This is a case in which the disability rating at issue was 
rendered in conjunction with a grant of service connection.  
In such circumstances, the rating must address all evidence 
relevant to the nature and severity of disability from the 
effective date of service connection and, accordingly, might 
be comprised of separate, or "staged," ratings based on the 
facts shown to exist during separate periods of time.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
effective date of service connection for the disability in 
concern on this appeal is April 12, 2001.

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2002).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2002).

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21 (2002).  When there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation shall be assigned if the disability picture 
presented approximates the criteria for that rating more 
nearly than the criteria for the lower rating.  38 C.F.R. 
§ 4.7 (2002).

The evaluation of the degree of disability takes into account 
competent lay evidence, when relevant.  Under the VCAA, 
"competent lay evidence" means "any evidence not requiring 
that the proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided 
by a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. § 3.159(a)(2); see Bruce v. West, 11 
Vet. App. 405, 410-11 (1998) (one not a medical expert is 
nevertheless competent to offer evidence of his symptoms in 
support of a claim for an increased disability evaluation).

When after a careful review of all available and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2002).  Thus, a claim for 
a greater evaluation of disability will be granted unless it 
is refuted by a preponderance of the evidence of record.  
38 U.S.C.A. § 5107(b).

In the January 2002 rating decision that he now appeals, the 
veteran was granted service connection for diabetes mellitus 
on the basis of his exposure to herbicides while he was 
serving in Vietnam, see 38 C.F.R. § 3.307, 3.309(e) (2002), 
with an evaluation of 20 percent from the April 12, 2001 
effective date of service connection.  In the same rating 
decision, the veteran was granted service connection for 
peripheral neuropathy, affecting the feet, as secondary to 
the diabetes mellitus.

With his April 2001 formal claim for compensation, the 
veteran submitted a March 2001 statement by his private 
physician, James J. Faremouth, Jr., D.O.  The physician said 
that the veteran was diagnosed with non-insulin-dependent 
diabetes mellitus in July 2000 and had neuropathy associated 
with the condition.  The physician noted that the veteran had 
been exposed to "neurotoxin[s] in Vietnam."

In support of the veteran's claim, other private medical 
records were presented.  

Hospital outpatient treatment reports dated in 2000 and 2001 
showed that the veteran was being followed for diabetes 
mellitus and associated neuropathy of the lower extremities, 
particularly the feet.  These reports show that the veteran 
participated in a diabetes education program during which he 
was advised to restrict his diet and lose weight.  The 
reports document a diagnosis of non-insulin-dependent 
diabetes mellitus.  The reports reflect that among the 
veteran's prescriptions, there were prescriptions for relief 
of pain resulting from the peripheral neuropathy and for 
Amaryl [glimepiride], a hypoglycemic, and none for insulin. 

Treatment reports by a neurologist, Manaf Seid-Arabi, M.D., 
dated in October-December 2000 noted a history of diabetes 
mellitus and showed that the veteran was being followed for 
peripheral neuropathy.  The reports reflect that the 
physician advised the veteran to avoid alcohol because it 
could lead to problems with his liver.  The reports listed 
the veteran's current medications, which included the 
hypoglycemic Amaryl [glimepiride], but not insulin.  The 
reports show that the veteran saw the physician approximately 
monthly.

Treatment reports by Dr. Faremouth dated from July 2000 to 
October 2001 show that the veteran carried the diagnosis of 
non-insulin-dependent diabetes mellitus.  Other diagnoses 
documented by the reports were hypertension, peripheral 
neuropathy, insomnia, tobacco abuse, and hyperlipidemia.  The 
reports indicate that Dr. Faremouth was following the veteran 
for all of these problems.  Among the prescriptions 
documented in the reports was one for the hypoglycemic Amaryl 
[glimepiride] but not insulin.  The reports show that the 
veteran saw the physician approximately once a month or, less 
frequently, twice a month.

The report of a neurological evaluation performed by a 
specialist, Martha A. Frankowski, M.D., in October 2001 
indicates that the evaluation was done to assess the 
veteran's peripheral neuropathy.  Diagnosing peripheral 
neuropathy of the lower extremities, Dr. Frankowski surmised 
that its etiology was most likely related to diabetes 
mellitus but suggested that "metabolic and nutritional 
factors" might have caused it instead or played a part in 
its development.  The report listed the veteran's current 
medications, included the hypoglycemic Amaryl [glimepiride], 
but not insulin. 

A statement prepared by Dr. Faremouth in February 2002 
related that the veteran had type II diabetes with neuropathy 
of the lower extremities.  Dr. Faremouth asserted that the 
veteran had limited ability to work on account of his 
neuropathy because it made "standing, [sitting], and 
exposure to cold difficult."

In a statement submitted in March, and dated in January, 
2002, the veteran described the difficulties he attributed to 
his peripheral neuropathy and diabetes mellitus.  As to the 
former, he said that "[his] feet basically prohibit[ed] 
[him] from doing what [he]want[ed] to do with any normal 
freedom."  He described the same problems pointed to by Dr. 
Faremouth in his February 2002 statement.  He suggested his 
upper extremities, stomach, and head also were affected by 
diabetes mellitus.  Emphasizing that he was "severely 
limited" in what he was able to do, he asserted it was 
"fortunate[  ]" that he had been "laid off from work."  
The veteran noted that he took the hypoglycemic Amaryl "to 
increase insulin," but he did not say that he took insulin.

The veteran was given a VA examination for diabetes mellitus 
in September 2002, the report of which is of record.  The 
report related that the veteran said that he had had diabetes 
mellitus for the past two years, denied that he had been 
hospitalized for this condition (e.g., on account of 
ketoacidosis or hypoglycemic reactions), confirmed that he 
followed a restricted diet (although he indicated that he 
smoked and would drink wine occasionally), and denied that 
his activities had been restricted on account of diabetes 
mellitus.  The report listed the veteran's current 
medications, which included the hypoglycemic glyburide.  The 
diagnoses stated in the examination report were "[d]iabetes 
mellitus, type II, good control"; "[s]ensorimotor 
peripheral neuropathy of lower extremities[,] most likely a 
complication of diabetes mellitus"; "[m]ild proteinuria, 
most likely secondary to combination of diabetic neuropathy 
and hypertensive neuropathy"; and "[h]ypertension, not 
secondary to diabetes mellitus."

ii.  Evaluation

The veteran's diabetes mellitus is rated as 20 percent 
disabling from April 12, 2001.  The condition has been rated 
under Diagnostic Code 7913, which concerns diabetes mellitus.  
See 38 C.F.R. § 4.119, DC 7913.

Evaluations authorized by Diagnostic Code 7913 include 20 
percent for diabetes mellitus requiring insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet; 40 percent for diabetes mellitus requiring 
insulin, a restricted diet, and regulation of activities; and 
60 percent for diabetes mellitus requiring insulin, a 
restricted diet, and regulation of activities and with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice-a-month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated; and 100 percent 
for diabetes mellitus requiring more than one daily injection 
of insulin, a restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  38 C.F.R. § 
4.119, DC 7913.

After reviewing the evidence of record in the light of these 
criteria, the Board finds that the 20 percent rating for 
diabetes mellitus currently in place from April 12, 2001 
should be increased to 40 percent from the same effective 
date.  See Fenderson.  To warrant a 40 percent evaluation, 
diabetes mellitus must require insulin, a restricted diet, 
and regulation of activities.  38 C.F.R. § 4.119, DC 7913.  
The medical evidence of record shows that the veteran has 
been placed on a restricted diet.  This evidence also shows 
that rather than insulin, the veteran takes a hypoglycemic.  
Use of hypoglycemics instead of insulin is contemplated by 
the 20 percent evaluation.  See id.  Despite the notation in 
the VA examination report that the veteran denied that his 
activities had been restricted on account of diabetes 
mellitus, the Board finds that more evidence, both lay and 
medical, supports the conclusion that his activities have 
been restricted on account of diabetes mellitus.  

The February 2002 statement by Dr. Faremouth expressed the 
physician's opinion that the veteran had limited ability to 
work because of the neuropathy of the lower extremities 
attendant upon his diabetes mellitus.  In the January 2002 
statement that he submitted in March 2002, the veteran 
confirmed that in his experience, he could not function 
normally because of his diabetes mellitus, which he described 
as causing pain in all of his extremities, and as adversely 
affecting his stomach, head, feet, and mood.  This is 
stronger evidence than is the notation in the VA examination 
report of a second-hand statement, that of the veteran, 
suggesting the contrary.

While the veteran has been granted separate evaluations for 
peripheral neuropathy affecting lower extremities, 
specifically, his feet, that VA has determined is related to 
his diabetes mellitus, the diagnostic codes under which that 
condition will be rated, which, as discussed in the remand 
below, concern peripheral nerve disease, do not seek to 
compensate a claimant for restriction of his activities.  
Diagnostic Code 7913, however, directs that all compensable 
complications of diabetes mellitus be considered in any 
rating or ratings.  See 38 C.F.R. § 4.119, DC 7913 Note (1).

Therefore, the Board finds that the veteran's diabetes 
mellitus should be rated on the basis of evidence that it has 
required a restricted diet and restriction of activities.  
Thus, two of the three criteria for a 40 percent evaluation 
under Diagnostic Code 7913 are present - - the requirement of 
insulin is determined to be absent.

In the rating of disabilities, it is not expected that all 
cases will show all the findings specified for a particular 
evaluation under a diagnostic code.  At the same time, 
findings sufficiently characteristic to identify the disease 
and the disability therefrom and coordination of rating with 
impairment of function are always to be expected.  See 
38 C.F.R. § 4.21.  Here, when the evidence shows that two of 
the three characteristics specified for the 40 percent 
evaluation are present and the third is absent, the question 
to be resolved is whether the total disability picture 
presented by the evidence more closely resembles that implied 
by the 40 percent rating or the lower, 20 percent rating.  
See 38 C.F.R. § 4.7 (2002).  Here, it is clear that all of 
the criteria required for a 20 percent rating have been 
satisfied - - in this case, use of an oral hypoglycemic agent 
and the requirement of a restricted diet - - and that in 
addition, two of the three criteria for the 40 percent rating 
have been.  Thus, the Board must conclude that the weight of 
the evidence supports the assignment of the higher rating.  

On the other hand, the Board finds that the criteria for a 60 
percent evaluation for diabetes mellitus under Diagnostic 
Code 7913 have not been satisfied in this case.  There is no 
medical evidence that the veteran has suffered episodes of 
ketoacidosis or hypoglycemic reactions requiring 
hospitalization.  The September 2002 VA examination report 
indicates that the examiner determined from the medical 
documentation of record and the veteran's own accounts that 
hospitalization on account of such problems has not been 
required.  Medical records have shown that the veteran has 
sometimes visited his diabetic care provider twice month but 
more frequently, approximately once a month. This evidence, 
together with the absence of evidence of insulin use, 
supports the conclusion that a 60 percent evaluation for 
diabetes mellitus is not warranted.  The preponderance of the 
evidence weighs against the assignment of this evaluation.

Therefore, a 40 percent evaluation for diabetes mellitus will 
be granted under Diagnostic Code 7913 from April 12, 2001.



iii.  Extraschedular evaluation

The Board has considered whether referral of this claim for 
consideration of an extraschedular evaluation is warranted 
under 38 C.F.R. § 3.321(b)(1) (2002).  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  Referral for extraschedular 
evaluation, however, is based on a finding that the 
disability in concern presents "such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2002). 

Here, the veteran has not asserted, and there is no evidence, 
that his diabetes mellitus has caused him to be hospitalized 
at any time from April 12, 2001.  He has alleged that his 
impairment has interfered with his ability to work.  However, 
a schedular disability rating takes into account, and 
assesses the degree of, the industrial impairment in any 
particular case.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Here, it has been determined by schedular 
standards that the veteran's ability to work has not been 
reduced significantly by the disability in concern.  There is 
no evidence that the diabetes mellitus exhibited in this case 
is so exceptional or unusual as to fall outside those 
schedular norms.

Accordingly, the Board finds that the criteria for referral 
of a compensation claim for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met in this case.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 40 percent evaluation for diabetes mellitus is granted 
effective from April 12, 2001, subject to controlling 
regulations applicable to the payment of monetary benefits.




REMAND

The Board finds that it must remand the claims for an 
increase in the initial evaluations of peripheral 
polyneuropathy of the right foot and left foot, respectively, 
in order to ensure that they have been developed and 
adjudicated in accordance with the provisions of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  

Recent decisions by the Court and the United States Court of 
Appeals for the Federal Circuit have mandated that VA ensure 
strict compliance with the provisions of the VCAA.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Development of evidence

Among the duties VA has under the VCAA is to secure a medical 
examination or opinion if such is necessary to decide a claim 
for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

Additional medical findings are needed in order to ensure 
that the disabilities in concern are evaluated under the 
proper provisions of the rating schedule.  

In its July 2003 brief on appeal, the veteran's 
representative challenged the RO's selection of the 
diagnostic code for rating the disabilities in concern.  The 
representative argued that while the RO evaluated the 
disabilities under Diagnostic Code 8525 (which concerns 
disease of the posterior tibial nerve), there appeared to be 
no reason, nor did the RO state a reason, for not evaluating 
the disabilities under Diagnostic Code 8524 (which concerns 
disease of the internal popliteal (tibial) nerve) instead.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8524, 8525 (2002).  
The representative suggested in its brief on appeal that 
Diagnostic Code 8524 afforded higher evaluations in some 
instances than did Diagnostic Code 8525 for the same level of 
impairment, the difference depending in those instances on 
which peripheral nerve was impaired and therefore, which 
diagnostic code would be applied.

As the RO observed in its decision documents, there is no 
diagnostic code specifically addressing polyneuropathy of the 
feet and therefore, the disability may be rated by analogy.  
See 38 C.F.R. § 4.20 (2002).  However, as the representative 
observed in its brief on appeal, a claimant may challenge the 
choice of diagnostic code made by VA adjudicators.  See 
Smallwood v. Brown, 10 Vet. App. 93 (1997).  The Board is 
free to acknowledge and consider a VA regulation made 
potentially applicable through the assertions and issues 
raised in the record of a claim.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  All VA regulations which the face 
of the record indicates are potentially relevant to the claim 
for increased evaluation will be considered by the Board, 
whether explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Id.

However, the selection of the proper diagnostic code under 
which to evaluate the veteran's service-connected peripheral 
polyneuropathy of the feet requires that additional medical 
evidence be developed first.  The Board notes that a VA 
medical examination has not been performed in connection with 
these claims.  No medical evidence currently of record 
presents findings sufficient to determine which peripheral 
nerve(s) is implicated or, if not implicated, suggested by 
analogy by the veteran's service-connected peripheral 
polyneuropathy of the feet.  The report of private 
neurological evaluation conducted by a private physician in 
October 2001 is of record and contains a diagnosis of 
peripheral neuropathies, likely secondary to diabetes 
mellitus, affecting the lower extremities.  This report 
reveals that the physician recommended that electromyography 
(EMG) testing be performed to evaluate the extent of the 
peripheral neuropathy of the lower extremities.  It appears 
that such testing has not been accomplished.  

On remand, a VA neurological examination should be secured.  
The study should determine what peripheral nerve or nerves 
are implicated by, or, if not implicated, suggested by 
analogy with, the veteran's peripheral polyneuropathy of the 
right and left feet.  The study also should determine whether 
the veteran has other neurological impairment of the lower 
extremities besides that affecting the feet and identify the 
peripheral nerve or nerves in concern.

Thereafter, the RO should review the examination report and 
other medical evidence of record and determine what 
diagnostic code or codes should be applied to evaluate the 
peripheral neuropathy of the lower extremities that is shown.  
The RO should explain the choice of diagnostic code in a 
supplemental statement of the case.

Before securing the VA examination, the RO should ensure that 
it has secured all medical records or other documentary 
evidence pertinent to the claims.  Under the VCAA, VA has a 
duty to assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

Because the ratings at issue were assigned with a grant of 
service connection, the evaluation performed on remand must 
address all evidence relevant to the nature and severity of 
disability from the effective date of service connection.  
Accordingly, the evaluation might be comprised of separate, 
or "staged," ratings based on the facts shown to exist 
during separate periods of time.  Fenderson, 12 Vet. App. at 
126.  The effective date of service connection for the 
disabilities in concern is April 12, 2001.  Medical records 
and other documentary evidence pertinent to the claims and 
dated from this effective date should be part of the record.  

While the claims are in remand status, then, the RO should 
ask the veteran to identify any medical or documentary 
evidence or information that he believes could be pertinent 
to the claims and has not yet been associated with the claims 
file.  Care should be taken to ask the veteran about 
treatment records that may have been prepared by a physician, 
Dr. "Ghaffarloo," whom he named in a statement submitted in 
2002 and said that he had seen for his peripheral neuropathy.  
Records corresponding to the information should be part of 
the claims file.  

Notice

As observed above, section 5103 of the VCAA requires VA to 
provide a claimant with certain notice concerning the claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by this 
section, as did the decision in Disabled American Veterans.  

Therefore, after performing the development requested here, 
the RO should consider whether the veteran has been given 
notice of the evidence needed to substantiate his claims 
under all applicable diagnostic codes and other regulations.  
The RO should issue the veteran an additional notice if it 
determines that the due process protections intended by the 
notice requirement of section 5103 have not been extended 
fully by the notice that has been given already in the case.  
See Disabled American Veterans, 327 F.3d at 1353-54.

Pursuant to authority granted to it by 38 C.F.R. § 19.9(a)(2) 
(2002), a final rule that went into effect on February 22, 
2002, and before May 1, 2003, the Board would have taken 
action on its own to carry out the evidentiary development 
needed to decide the claims and provide any needed additional 
notice to the veteran.  However, the Court of Appeals for the 
Federal Circuit held on May 1, 2003 in Disabled American 
Veterans that when the Board readjudicates a claim on the 
basis of evidence it obtained without first securing the 
claimant's waiver of initial consideration of that evidence 
by the agency of original jurisdiction, the claimant is 
denied the right under 38 U.S.C. § 7104(a) to "one review on 
appeal to the Secretary."  38 U.S.C.A. § 7104(a) (West 
2002).  Hence, the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with the statute.  Disabled 
American Veterans, 327 F.3d at 1346-48.

In a precedential opinion, the General Counsel of VA 
concluded that the holding in Disabled American Veterans did 
not prohibit the Board from developing evidence in an appeal 
before it but permitted the Board to readjudicate the claim 
on the basis of evidence it had developed only when the 
claimant has waived initial consideration of the evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03 (May 1, 2003).

Later, in light of Disabled American Veterans and policy 
considerations, VA determined that VBA would conduct all 
evidentiary development pertinent to a claim on appeal other 
than certain specific development that the Board carries out 
pursuant to statute.  See 38 U.S.C.A. §§ 7107(b), 7109 (a) 
(West 2002).  In other words, it is the policy of the Board 
that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  In particular, 
the RO should consider, after performing 
the evidentiary development requested 
below, whether additional notice under 
section 5103 of the VCAA should be 
provided to the veteran.  Any notice 
given, or action taken, by the RO must 
comply with the holdings of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

2.  The RO should write to the veteran 
and request that he identify or submit 
any additional evidence or information, 
including private and VA medical records, 
in support of his claims for greater 
initial evaluations of his service-
connected peripheral polyneuropathy of 
the right and left feet.  The RO's letter 
should include a specific request that 
the veteran identify all medical 
treatment for his peripheral neuropathy 
that he received from Dr. "Ghaffarloo," 
as indicated by the veteran in the 
statement that he submitted in 2002.  The 
veteran should be asked to give all other 
information needed to obtain such 
records.  A copy of the letter to the 
veteran should be sent to his 
representative. 

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  Regardless of whether it 
receives a response, the RO should 
attempt to obtain outstanding VA medical 
treatment records dated since April 12, 
2001 that could be relevant to the 
claims.

The RO should document in the claims file 
all attempts to secure this evidence, and 
provide appropriate notice to the veteran 
regarding records that could not be 
obtained.  

3.  After the above-requested development 
has been completed, the RO must afford 
the veteran with a VA neurological 
examination to determine the nature and 
severity of (i) his peripheral 
polyneuropathy of the right and left feet 
and (ii) any other peripheral 
polyneuropathy or neuropathy of the right 
and/or left lower extremities.  

If the examiner determines that the 
veteran exhibits peripheral neuropathy or 
neuropathy of the right and/or left lower 
extremities other than of the feet, the 
examiner should so state in the 
examination report and should also offer 
an opinion there as to whether it is at 
least as likely as not (50 percent or 
better) that this condition is 
etiologically related to the veteran's 
service-connected diabetes mellitus or to 
exposure to herbicides (to which VA has 
attributed the veteran's diabetes 
mellitus).

All tests and studies, including EMG 
testing and nerve conduction studies, 
thought necessary by the examiner should 
be performed.  The examiner should review 
all pertinent documentation in the claims 
file.

One purpose of the examination is to 
determine the peripheral nerve or nerves 
implicated by (i) the peripheral 
polyneuropathy of the right and left 
feet, and (ii) by peripheral 
polyneuropathy or neuropathy of any 
portion of the right and left lower 
extremities other than the feet, if found 
by the examiner.  In the examination 
report, the peripheral nerve or nerves 
implicated by these conditions (or, if no 
nerve impairment is found, suggested by 
analogy on the basis of the symptoms 
displayed) must be identified 
specifically in the examination report 
(e.g., internal popliteal (tibial) nerve, 
posterior tibial nerve, etc.), with 
separate findings for the right and left 
lower extremities and within each of 
those categories, separate findings for 
each foot.  It should also be stated 
whether it is at least as likely as not 
that peripheral polyneuropathy or 
neuropathy of any portion of the lower 
extremities other than the feet, if 
found, is related to diabetes mellitus or 
peripheral polyneuropathy of the feet.

Also included in the examination report 
should be findings concerning 

(i)  whether there is "paralysis" 
of the implicated nerve or nerves and if 
so, whether the paralysis is "complete" 
or "incomplete" (i.e., "incomplete" in 
that there is a degree of lost or 
impaired function substantially less than 
for complete paralysis, whether due to 
varied nerve lesion or to partial nerve 
regeneration) and if "incomplete," 
whether the nerve involvement is wholly 
"sensory" and not more;

(ii)  whether there is "neuritis" 
involving the implicated nerve or nerves 
that is characterized by loss of 
reflexes, muscle atrophy, sensory 
disturbances, and constant pain (and if 
the latter, whether "excruciating" at 
times);

(iii)  whether there is 
"neuralgia" involving the implicated 
nerve or nerves that is characterized by 
a dull and intermittent pain of typical 
distribution so as to identify the 
affected nerve or nerves.

4.  Thereafter, the RO should review the 
examination report and all other medical 
evidence in the claims file and make a 
determination as to what is the proper 
diagnostic code or codes under which to 
rate the peripheral polyneuropathy of the 
right and left feet and any additional 
polyneuropathy of the right lower 
extremity and/or the left lower 
extremity.  In making this determination, 
the RO should observe that a claimant is 
entitled to the highest evaluation 
available under all applicable diagnostic 
codes and other regulations.  Schafrath.

5.  After making the determination 
requested in paragraph 4, above, the RO 
should consider whether the veteran has 
been given notice of the evidence needed 
to substantiate his claims under all 
applicable diagnostic codes and other 
regulations that fully satisfies section 
5103 of the VCAA and the holdings in 
Quartuccio v. Principi and Disabled 
American Veterans v. Secretary of 
Veterans Affairs.  If it finds that 
additional notice is needed, the RO 
should issue that notice to the veteran 
and his representative.

The veteran and his representative must be 
given appropriate time to respond.

6.  Then, the RO should readjudicate the 
claims.  In evaluating the service-
connected disabilities, the RO should 
take into account findings in the VA 
examination report concerning any 
peripheral polyneuropathy or neuropathy 
of the right and/or left lower extremity.  
The RO should consider whether a 
"staged" rating should be assigned for 
any of the disabilities in concern.  
Fenderson.  If a claim is not granted in 
full, the veteran and his representative 
should be provided a supplemental 
statement of the case concerning that 
claim.  The supplemental statement of the 
case should include notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations, including 38 C.F.R. § 3.159.  
The supplemental statement of the case 
must explain the basis upon which the RO 
chose the diagnostic code or codes that 
it did to rate the disabilities.

The veteran and his representative should 
be allowed appropriate time in which to 
respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



